Citation Nr: 1532878	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  12-10 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1966.

This appeal arose before the Board of Veterans' Appeals (Board) from a January 2012 rating of the San Juan, the Commonwealth of Puerto Rico, Department of Veterans Affairs (VA), Regional Office (RO) that denied entitlement to the benefit sought.

In April 2014, the Veteran testified before the undersigned at a hearing conducted at the RO.  A transcript of this proceeding has been included in the Veteran's paperless Virtual VA e-folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay in this case, it has been determined that further development is needed prior to deciding the merits of the Veteran's claim.

The Veteran has referred to several stressors that he alleges have led to PTSD.  He stated that on his arrival at Cam Ranh Bay several shells exploded near the ship, during which he feared for his life.  He also stated that the transport ship he was aboard, the USS Breckinridge, almost sank during a storm on the trip to Vietnam.  His inservice dental records establish that he was aboard this vessel in October 1965.  Finally, he indicated that he often has nightmares about Vietnamese civilians being burned.  

Prior to a decision in this case, the Board finds that an attempt must be made to obtain the Veteran's personnel file.  Moreover, the RO made no attempt to verify any of the Veteran's claimed stressors, particularly the claim that his troop transport, the USS Breckinridge, almost sank in a storm and that it was subjected to shell/mortar fire upon arriving at Cam Ranh Bay.

A review of the evidence of record indicates that there are potentially relevant VA treatment records missing.  Specifically, there are no records dated after December 2002, save for some brief records from 2006 and 2011.  During his April 2014 Travel Board hearing, he had indicated that he was still receiving psychiatric treatment at the Mayaguez VA clinic.  These records must be obtained prior to a final decision.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Board notes that a VA examination was conducted in December 2002.  The examiner offered no opinion as to the etiology of PTSD because the examiner concluded that the Veteran did not have PTSD.  However, there are outpatient diagnoses of PTSD that the VA examiner does not appear to have taken into consideration.  The examiner had diagnosed cyclothymic disorder, which was opined to be unrelated to any inservice stressors; however, the examiner proffered no opinion as to whether this disorder could otherwise be related to the Veteran's service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that even if not statutorily obligated to do so, if VA provides the veteran with an examination in a service connection claim, the examination must be adequate).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department to obtain and associate with the claims folder the Veteran's entire personnel file.

2.  Prepare a list of the Veteran's claimed stressors, specifically the allegations that the USS Breckinridge almost sank in a storm in late 1965, that the vessel was subjected to shell/mortar fire when it docked in Cam Ranh Bay in late 1965, and that the Veteran witnessed the burning of Vietnamese civilians.

Once this list is prepared, refer the claims folder to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.

3.  Request that the Veteran provide the names and addresses of all health-care providers, both VA and non-VA, from whom he has received treatment for his psychiatric disorder since December 2002.  In particular, the RO must obtain all pertinent records from the Mayaguez VA Mental Health Clinic.  At least two attempts must be made to obtain any non-VA records identified by the Veteran.  All efforts to obtain VA records must continue until it is determined that the records are unavailable or that further attempts to obtain them would be futile.  All efforts to obtain any identified records must be documented for inclusion in the claims folder.

4.  Once the above-requested development has been completed, afford the Veteran a complete psychiatric examination in order to ascertain the etiology of any identified disorder(s).  The examiner is advised to review all records, to include those obtained in conjunction with this remand, and to take into consideration the diagnosis of PTSD contained in the Veteran's outpatient treatment records.  The examiner is also advised that any diagnosis of PTSD must be related to a verified inservice stressor.  For any other psychiatric disorders diagnosed, to include cyclothymic disorder, the examiner must opine as to whether they can be etiologically related to the Veteran's period of service.

A complete rationale for all opinions expressed must be provided.  If any opinion cannot be made without resort to mere speculation, this must also be fully explained.

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examination, as well as of any adverse consequences, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising the Veteran of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  Review the record and ensure that all remand instructions have been completed, to the extent possible.  If the instructions have not been complied with, corrective action must be undertaken before returning the case to the Board.

7.  Following completion of the above, readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  If the decision remains adverse to the Veteran, he and his representative must be provide a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




